DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 27 July 2022 has been entered.  After entry of the amendment, claims 44-58 are currently pending.  It should be noted however, that there are 2 claims numbered as 44 present.

Specification
The disclosure is objected to because of the following informalities: Applicant needs to update the specification to include proper reference to the parent application along with its corresponding patent number.
Appropriate correction is required.

Claim Objections
The claims are objected to because of the following informalities:  There are 2 claims numbered 44.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 51 and 52 are confusing and therefore vague and indefinite as they depend from themselves.
Claim 54 is confusing as it is unclear as to how a cement, concrete, mortar or grout can be considered to be a metal.  It appears that these materials are in addition to the metal.  Clarification is requested.
Claims 56-58 are vague and indefinite because they merely recite a use without any active, positive steps delimiting how this use is actually practiced. The attempt to claim a process without setting forth any steps involved in the process raises an issue of indefiniteness under 35 USC 112(b). See MPEP 2173.05(q).

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 44 (second instance) and 45 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 44 (second instance) fails to further limit claim 44 (first instance).  Note that the first instance of claim 44 recites a negative carbon footprint.  The carbon footprint of less than 10 unit weight (recited in the second instance of claim 44) is not a negative footprint and therefore it is broader in scope than what is recited in the first instance of claim 44.
As for claim 45, the limitation found in this claim is already found in claim 44 (first instance).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 56-58 are rejected under 35 U.S.C. 101 because the claimed invention is directed
to non-statutory subject matter. The claims do not fall within at least one of the four categories
of patent eligible subject matter because a claim directed to “Use of” is not directed to a
statutory category of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44(both instances), 45, 47-53 and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 107988507 A in view of Licht “Co-production of cement and carbon nanotubes with a carbon negative footprint”.
Chinese Patent Specification No. CN 107988507 A teaches the production of a metal-based composite material with a high content of carbon nanotubes.  The amount of the carbon nanotubes is preferably 0.1 to 10 wt%.
Licht teaches the co-production of cement and carbon nanotubes with a carbon negative footprint (see the abstract).  
The instant claims are obvious over the reference.
As for claim 44 (first instance), the Chinese reference teaches the addition of carbon nanotubes to a metal matrix. While this reference does not recite that the carbon nanotubes are produced with a carbon negative footprint, the secondary reference teaches that carbon nanotubes may be produced by electrolysis in pure molten Li2CO3 and that these carbon nanotubes have a negative carbon footprint.   It would have been obvious to incorporate the carbon nanotubes produced by the process of the secondary reference to produce a metal composite material with a reduced carbon footprint and wherein the carbon nanotubes are made by a method with a negative carbon footprint without producing any unexpected results in light of the fact that the nanotubes produced by the process of the secondary reference are produced with a negative carbon footprint and therefore a process more favorable for the environment.  As for the properties as the reference teaches the use of the same materials to manufacture the material it would possess the claimed properties. If the composition is physically the same, it must have the same properties. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also MPEP 2112.01 [R-3] I and II.  The amount of the carbon nanotubes falls within the claimed range.
As for claim 44 (second instance), as the resulting carbon footprint in the combined references in negative, this claim is met.
As for claim 45, the material of the secondary reference has a carbon footprint that is negative. 
As for claim 47, the references teach carbon nanotubes.
As for claim 48, according to the secondary reference, the starting metal material is a solid.  In step (2) of the process the metal is melted to a liquid state.
As for claim 49, example 1 of the primary reference teaches that magnesium powder is added to a dispersion of carbon nanotubes.  The mixture was then mixed to obtain a composite powder.
As for claim 50, the secondary reference teaches the formation of a carbon nanomaterial from a molten carbonate by electrolysis.
As for claim 51, the secondary reference teaches on page 2, that the molten carbonate is produced by reacting CO2(Gas) with Li2O (soluble).
As for claim 52, as the secondary reference teaches that Li2O was utilized to form the molten carbonate.
As for claim 53, the secondary reference teaches Li2CO3 which is lithium carbonate.
As for claims 56-58, as the combination of references teaches the use of the same materials to manufacture the material it would possess the claimed properties. If the composition is physically the same, it must have the same properties. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also MPEP 2112.01 [R-3] I and II.

Claims 44(both instances), 45, 47-48, 50-54 and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Russian Patent Specification No. RU 2233254 C2 in view of Licht “Co-production of cement and carbon nanotubes with a carbon negative footprint”.
Russian Patent Specification No. RU 2233254 C2 teaches in example 5, the formation of a composition as in example 1, but 25 kg (68% by weight) of the low water requirement BNB-100 mineral knitting mark, including fine cement and superplasticizer C-3 (sodium salt of naphthalenesulfonic acid and formaldehyde polycondensate, sodium sulfate, was taken as a mineral binder and the sodium salt of lignosulfonic acid); 56 kg of hematite was added to the composition as filler. In addition, 5 kg of steel fiber was added to the composition as a reinforcing material.  Also the composition contains carbon nanotubes. 
Licht teaches the co-production of cement and carbon nanotubes with a carbon negative footprint (see the abstract).  
The instant claims are obvious over the reference.
As for claim 44 (first instance), the Russian reference teaches the addition of carbon nanotubes to a cement composition that comprises steel fibers. While this reference does not recite that the carbon nanotubes are produced with a carbon negative footprint, the secondary reference teaches that carbon nanotubes may be produced by electrolysis in pure molten Li2CO3 and that these carbon nanotubes have a negative carbon footprint.   It would have been obvious to incorporate the carbon nanotubes produced by the process of the secondary reference to produce a metal composite material with a reduced carbon footprint and wherein the carbon nanotubes are made by a method with a negative carbon footprint without producing any unexpected results in light of the fact that the nanotubes produced by the process of the secondary reference are produced with a negative carbon footprint and therefore a process more favorable for the environment.  As for the properties as the reference teaches the use of the same materials to manufacture the material it would possess the claimed properties. If the composition is physically the same, it must have the same properties. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also MPEP 2112.01 [R-3] I and II.  The amount of the carbon nanotubes falls within the claimed range.
As for claim 44 (second instance), as the resulting carbon footprint in the combined references in negative, this claim is met.
As for claim 45, the material of the secondary reference has a carbon footprint that is negative. 
As for claim 47, the references teach carbon nanotubes.
As for claim 48, according to the secondary reference, the starting metal material is a solid.  In step (2) of the process the metal is melted to a liquid state.
As for claim 50, the secondary reference teaches the formation of a carbon nanomaterial from a molten carbonate by electrolysis.
As for claim 51, the secondary reference teaches on page 2, that the molten carbonate is produced by reacting CO2(Gas) with Li2O (soluble).
As for claim 52, as the secondary reference teaches that Li2O was utilized to form the molten carbonate.
As for claim 53, the secondary reference teaches Li2CO3 which is lithium carbonate.
As for claim 54, the primary reference teaches cement along with steel fibers and thus a material having metal and cement is taught.
As for claims 56-58, as the combination of references teaches the use of the same materials to manufacture the material it would possess the claimed properties. If the composition is physically the same, it must have the same properties. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also MPEP 2112.01 [R-3] I and II.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Russian Patent Specification No. RU 2233254 C2 in view of Licht “Co-production of cement and carbon nanotubes with a carbon negative footprint” and further in view of PCT International Patent Publication No. WO 2016/138469 A1).
Russian Patent Specification No. RU 2233254 C2 and Licht were discussed previously., above.
WO 2016/128469 A1 teaches, in paragraph [0066], the production of carbon nanotubes or nanofibers by electrolysis in pure molten Li2CO3 with added Li2O are consistently untangles, uniform and long.  The nanotubes or nanofibers range from 300 to 1000 nm in width and 20 to 200 um in length.
The instant claim is obvious over the combination of references.
As for claim 46, the Licht reference teaches the formation of carbon nanotubes using a molten carbonate.  WO 2016/128469 A1 teaches the formation of carbon nanotubes or nanofibers using a molten carbonate wherein the nanotubes or nanofibers range from 300 to 1000 nm in width and 20 to 200 um in length.  Accordingly as the WO 2016/128469 A1 reference teaches the formation of carbon nanotubes or nanofibers from molten carbonate, which is the same method of production of Licht, it would have been obvious to utilize carbon nanofibers having the same size as claimed in the WO 2016/128469 A1 reference as the nanotubes or nanofibers in the primary reference without producing any unexpected results absent evidence showing otherwise as applicant has not shown that the use of a particular size produces unexpected results.
Claims 44(both instances), 45, 47-48, 50-53 and 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Specification No. CN 108276866 A in view of Licht “Co-production of cement and carbon nanotubes with a carbon negative footprint”.
Chinese Patent Specification No. CN 108276866 A teaches a graphene based anticorrosive coating comprising graphene oxide, phenolic resin, polyvinyl butyral, rare earth chloride, graphene quantum dots, thermally conductive metal powder, carbon nanotubes, solvent, antioxidant and defoamer.
Licht teaches the co-production of cement and carbon nanotubes with a carbon negative footprint (see the abstract).  
The instant claims are obvious over the reference.
As for claim 44 (first instance), the Chinese reference teaches the addition of carbon nanotubes to a composition comprising metal powder, resin, and graphene oxide etc.  While this reference does not recite that the carbon nanotubes are produced with a carbon negative footprint, the secondary reference teaches that carbon nanotubes may be produced by electrolysis in pure molten Li2CO3 and that these carbon nanotubes have a negative carbon footprint.   It would have been obvious to incorporate the carbon nanotubes produced by the process of the secondary reference to produce a metal composite material with a reduced carbon footprint and wherein the carbon nanotubes are made by a method with a negative carbon footprint without producing any unexpected results in light of the fact that the nanotubes produced by the process of the secondary reference are produced with a negative carbon footprint and therefore a process more favorable for the environment.  As for the properties as the reference teaches the use of the same materials to manufacture the material it would possess the claimed properties. If the composition is physically the same, it must have the same properties. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also MPEP 2112.01 [R-3] I and II.  The amount of the carbon nanotubes falls within the claimed range.
As for claim 44 (second instance), as the resulting carbon footprint in the combined references in negative, this claim is met.
As for claim 45, the material of the secondary reference has a carbon footprint that is negative. 
As for claim 47, the references teach carbon nanotubes.
As for claim 48, according to the secondary reference, the starting metal material is a solid.  In step (2) of the process the metal is melted to a liquid state.
As for claim 50, the secondary reference teaches the formation of a carbon nanomaterial from a molten carbonate by electrolysis.
As for claim 51, the secondary reference teaches on page 2, that the molten carbonate is produced by reacting CO2(Gas) with Li2O (soluble).
As for claim 52, as the secondary reference teaches that Li2O was utilized to form the molten carbonate.
As for claim 53, the secondary reference teaches Li2CO3 which is lithium carbonate.
As for claim 55, the reference teaches polyvinyl butyral resin.
As for claims 56-58, as the combination of references teaches the use of the same materials to manufacture the material it would possess the claimed properties. If the composition is physically the same, it must have the same properties. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also MPEP 2112.01 [R-3] I and II.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 44 (first and second instance) and 45-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,401,212. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the limitations as set forth in the claims of the prior patent.  Note that the prior patent teaches the addition of a carbon nanomaterial with a negative carbon footprint (such as carbon nanotubes produced from a molten carbonate) to a high carbon footprint substance (such as cement, polymer, or metal matrices).

Claims 44 (first and second instance) and 45-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 44-62 of copending Application No. 17/874,865 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims encompass all of the limitations as set forth in the claims of the copending application.  Note that the prior patent teaches the addition of a carbon nanomaterial with a negative carbon footprint (such as carbon nanotubes produced from a molten carbonate) to a high carbon footprint substance (such as cement, polymer, or metal matrices).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731  


ajg
December 18, 2022